Citation Nr: 1808491	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  13-25 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to August 9, 2013, and in excess of 50 percent from that date.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for PTSD and assigned an initial 30 percent rating from September 15, 2005, the date of receipt of the Veteran's claim for service connection.  The Board remanded this claim for additional development in December 2014, September 2015 and May 2016.  An interim June 2016 rating decision assigned an increased 50 percent rating from June 3, 2016, the date of VA examination showing increased disability.

In a December 2016 decision, the Board denied an evaluation in excess of 30 percent for PTSD, for the period prior to August 9, 2013, and granted an increased 50 percent rating from that date.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2017, the Court issued an order that vacated that part of the December 2016 Board decision which denied a rating higher than 30 percent for PTSD for the period prior to August 9, 2013 and higher than 50 percent for the period since that date (the increased 50 percent rating from the earlier period beginning August 9, 2013 assigned by the Board was left undisturbed) and remanded the matter for readjudication consistent with the instructions outlined in the May 2017 Joint Motion for Partial Remand (JMPR) by the parties.

Subsequent to the most recent adjudication of the claim by the RO (June 2016 supplemental statement of the case), additional evidence consisting of an October 2017 Psychological Evaluation report from a private psychologist was submitted with a waiver of initial RO consideration.

It is noted that the prior December 2016 Board decision also remanded the matters of entitlement to an initial increased ratings for PTSD on an extraschedular basis and entitlement to a TDIU rating to the Agency of Original Jurisdiction (AOJ).  The processing of that remand remains in progress, and those issues have not yet been recertified to the Board for further appellate review as of this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Prior to August 9, 2013, the Veteran's PTSD was manifested by symptoms productive of impairment no greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity due to PTSD symptoms was not shown.

2.  From August 9, 2013, the Veteran's PTSD has been manifested by symptoms productive of impairment no greater than occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas are not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent disabling, for PTSD, for the period prior to August 9, 2013, and in excess of 50 percent from that date, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code (Code) 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  As discussed below, the Veteran's PTSD warrants staged ratings of no higher than 30 percent prior to August 9, 2013 and 50 percent from that date.

PTSD is rated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Code 9411.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411. 

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on a Veteran's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

A Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013).  As noted in the JMPR, an assessment of whether a particular disability rating is warranted requires a two-part analysis: (1) an initial assessment of the symptoms displayed by the Veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  Id. at 118.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Vasquez-Claudio, supra.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994 (DSM-IV)) at 32.  A GAF score of 61-70, as reported in the present appeal, indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  [Notably, under a revision to the governing regulation, VA's endorsement of DSM-IV is superseded by endorsement of DSM-V, which does not incorporate use of the GAF scale.  However, as the Veteran's claim arose when the prior criteria were in effect, GAF scores may be considered as evidence bearing on the severity of the disability.  38 C.F.R. § 4.126(a).]

The Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Review of the record shows that the Veteran's psychiatric symptoms have been diagnosed as PTSD as well as other amnesia, mild cognitive impairment and moderate depression.  See March 2016 (incorrectly dated March 2015) statement from private psychologist. 

In McGrath v. Gober, 14 Vet. App. 28 (2000), the Court held that when evidence is created is irrelevant compared to when the Veteran was actually experiencing the symptoms.  Thus, the Board will consider whether the evidence of record suggests that the severity of the Veteran's symptoms increased sometime prior to the date of the examination reports.

Service connection for PTSD was granted by a November 2010 Board decision.  A November 2010 rating decision implemented the Board decision and assigned an initial 30 percent rating, effective September 15, 2005.  Most recently, a February 2017 rating decision implemented the December 2016 Board decision and assigned an increased 50 percent rating for the Veteran's PTSD from August 9, 2013.  

The medical evidence of record includes VA treatment records and VA examination reports dated in June 2010, March 2015 and June 2016 as well as records from the Social Security Administration (SSA), a March 2016 statement from a private psychologist, an October 2017 private Psychological Evaluation report, and written communications from the Veteran regarding his PTSD symptoms.  The Board finds that this evidence, the most pertinent of which is summarized below, shows that the Veteran's condition as a whole is not roughly equal to rating criteria in excess of 30 percent rating prior to August 9, 2013 or in excess of 50 percent from that date.  Mauerhan, 16 Vet. App. at 442.

VA treatment records include a July 2005 mental health Intake Note which shows that the Veteran reported that he had "[w]ithin the past few years he has begun to spontaneously weep, which he attributed to traumatic memories flooding back to his mind" and "'gets the shakes' when he is upset."  The examiner noted "[s]ocial, occupational, and functional impairments clearly linked to these recollections include impaired sleep, avoidance of crowds, and having to work the night shift at a motel to be alone while he works."  The Veteran also reported "occasional stirring, building anger over inappropriate things, e.g., a boy who drops a piece of paper on the floor close to a waste basket" which leads him to think of other things that make him angry.  He stated that "his response to this anger is to become more withdrawn, feeling no impulse to manifest his anger with physical aggression."  The Veteran also reported episodes of anxiety, as often as every day but on average every other week, which force him to pull over if he is driving, but he "has confidence the incident will pass and waits it out."  It is noted that the Veteran was married to his second wife and admitted to physically abusing his first wife.  He reported working as a night audit clerk at a motel and being financially stable (he was concerned that his occasional arthritic pain may cause him to lose his job).  The Veteran also reported believing "in the power of prayer to heal," noted '"good support system' through his local church" and reported doing "nothing" socially.  On mental status examination, the Veteran was cooperative and appropriately groomed, had normal speech and thought process, no suicidal or violent ideation and he was alert, attentive and oriented x3.  He also had good insight and judgment and intact memory.  The examiner noted evidence of accessible and positively motivated social supports.  Although the examiner noted the Veteran's history of violence and impulsivity, the examiner explained that each instance of violence described by the Veteran occurred more than 20 years previously and that the "stirring, building anger that occasionally affects him now causes him to become withdrawn rather than violent."  A GAF score of 75 was assigned.  [Notably, this intake examination was performed prior to receipt of the Veteran's September 15, 2005 informal claim for service connection for PTSD.  See letter and enclosures from Congressman Carl Levin, received September 15, 2005.]  

A March 2007 VA treatment report notes that the Veteran "challenges some of the information, inferences, and conclusions from the previous intake.  While he admits that he once shoved his first wife, he objects to the inference that she repeatedly suffered abuse.  While he admits that he frequently feels provoked to outbursts, he points out that the intake itself states that he manages his feelings and does not act on them.  A GAF score of 65 was noted.  The Veteran was informed that "at this time, he appears to be dealing with his symptoms quite effectively."  The examiner noted that the Veteran was "dressed neatly, casually and appropriately.  Hygiene and grooming were good.  Speech was articulate, well-modulated, coherent, and goal-directed.  He was able to express a wide range of emotions clearly, with passion when appropriate, and always within appropriate social norms.  There was no evidence of gross thought disorder or psychosis from either his self-report or his presentation.  Mood was mildly dysphoric and affect was appropriate to his speech.  There was no evidence of suicidal thoughts or preoccupation."  It is also noted that the Veteran continued "to demonstrate hyperarousal in the form of insomnia, irritability and outbursts, and hypervigilance."  His symptoms "cause significant intrapersonal distress and some social impairment.  Occupational impairment that may have been a consequence of his symptoms was not assessed."  The examiner also noted the Veteran "had significant support from his stable social relationships, including his current 20-year marriage."  

Records from the Social Security Administration (SSA) show that the Veteran was awarded benefits based on his diabetes and anxiety related disorders.  These records include a May 2009 consultation report which notes that the Veteran's PTSD causes him to have problems with crowds and public places.  It noted that he lost his son the previous New Year's Eve (2008) and his mother-in-law 6 days later and had some difficulty coping but he has strong support in his life.  He was not recently/currently in receipt of PTSD treatment. 

A June 2010 VA examination report notes that the Veteran lived with his second wife and was active with church, but tended to be a loner.  He reported experiencing nightmares and intrusive recollections of his Vietnam experiences.  He also reported avoiding and not trusting others, being isolative and feeling uncomfortable in crowds and social situations.  The Veteran indicated that he has problems with his temper, is irritable, startles easily and has sleep issues.  He reported performing contract work and enjoying activities with his wife and denied significant symptoms of depression, anhedonia, hopelessness or suicidal ideation.  The examiner noted that the Veteran had had no ongoing treatment and was not taking any psychotropic medications.  On examination, the Veteran was well-dressed with normal speech, his affect was depressed and tearful and he reported an anxious mood.  There were no hallucinations or delusions, formal thought disorder or suicidal plan or intent and his judgment and cognition appeared intact.  The examiner noted that the Veteran had coped with stressors fairly well over the years and his GAF score was 65, reflecting only mild psychological and social dysfunction due to his PTSD symptoms.

In an August 9, 2013 statement, the Veteran reported that he has noticeable social impairment.  He explained that he has two grown children with families that he does not talk with and that "it's been about 25 years or so now and I don't really care.  I know something is probably wrong in that, but you just get tired and it's easier to cut your losses."  The Veteran also stated that his mood changes often so he spends a lot of time alone at home and, when he gets under any kind of stressful setting, his speech gets so bad he does not try to talk.  He reported that his friends are either dead or don't stay in contact and he experiences sleeping problems every night because of his Vietnam experiences. 

VA treatment records include a January 2015 mental health progress note which shows the Veteran reported he "feels depressed at times."  It is noted that the Veteran lives with his wife and, of his 3 grown children, he only talks to one daughter.  He described himself as a loner with a long periods of feeling anxious and depressed (which had been increasing over the last couple of years "with worsening of irritated behavior"), unable to trust others, with recurrent nightmares, night sweats and insomnia.  The examiner noted that the Veteran worked at night because he did not want to deal with others and retired at age 62 because he could not deal with stress anymore.  The examiner further noted that the Veteran "remains unable to sustain a job because of his anxiety and short temper secondary to PTSD."  On examination, the Veteran was adequately groomed, cooperative, had fair eye contact and his speech was low in volume, rate and tone.  His mood was depressed and his affect was constricted.  His thought process/content was linear and organized but tangential at times and he denied suicidal and homicidal ideation, audiovisual hallucinations and poor concentration.  His insight/judgment was fair and he was alert and oriented.

In a March 2015 statement, the Veteran reported that, because of his PTSD symptoms, he is short tempered and prefers to be alone.  He stated that he has had no relationship with his son for 15 years (and was not invited to his wedding) and his youngest daughter for 10 years; however, it is "ok" with him because he doesn't care for people getting too close to him.  The Veteran recalled that his temper cost him his job in a chemical product facility, his first marriage and his family; however, he "remarried almost 30 years ago to a wonderful woman that has helped and taken care of [him] through the years."  He stated that he has lots of mood changes, his memory is not "as sharp anymore" and he sometimes gets "real nervous and start stuttering again" (which may take weeks or even longer to improve).  The Veteran reported that he "had to retire early from [his] auditing job at a motel chain because of the stress of some crazy people that come in through the night and try to challenge [him]."  He recalled that, on many days, he would get so upset and nervous that he would get nauseous and start throwing up or have to go home. 

A March 2015 VA examination report includes the finding that the Veteran's PTSD results in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner noted that the Veteran lives with his wife of 30 years and his mother (he gets along with his mother and he and his wife take care of her).  He has 3 children from his first marriage and does not talk to 2 of them (he occasionally talks to the third one).  He spends some time outside his house and may go to the store and do things with his wife.  He also either goes to church on Sunday or watches it on television.  The examiner noted that the Veteran had received periodic mental health treatment, most recently in January 2015, and began taking prescribed psychotropics at that time.  The Veteran reported difficulties with sleep and noted that he "sweats a lot" at night, experiences dreams of a man shooting himself (one his military stressors) and intrusive thoughts throughout the day.  He reported struggling with his mood, feeling "edgy and hyper" and staying to himself because he becomes easily irritated.  He avoids crowds and does not like being around people.  The examiner noted that the Veteran's PTSD symptoms include markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression, hypervigilance, sleep disturbance, anxiety and mild memory loss.  On examination, the Veteran was appropriately dressed and appeared neat and clean, his speech was somewhat rapid in pace and pressure and he required periodic structure to stay on task.  Thought production appeared functional, he denied suicidal ideation, judgment and insight appeared adequate and orientation was intact. 

July 2015 VA mental health treatment records show that the Veteran reported "episodes of irritability and anger."  The examiner noted that the Veteran had PTSD symptoms such as anxiety, startle reaction and being on guard most of the time.  He remained isolated and avoided social interactions outside some close friends.  Mental status examination was unchanged from the January 2015 mental health progress note.  An October 2015 mental health treatment report notes the Veteran reported difficulty having conversations, including with his elderly mother, and becoming easily irritated around others.  He reported spending most of the time in his room avoiding social interactions, including with his family.  With the exception of his mood becoming "anxious," mental status examination was unchanged from January and July 2015 evaluations.  A January, April and July 2016 mental health treatment reports note similar ongoing complaints and findings. 

A March 2016 (incorrectly dated March 2015) statement from a private psychologist notes that, based on psychological evaluation completed in February 2016, the Veteran's diagnoses were other amnesia, mild cognitive impairment, chronic PTSD and moderate depression.  The examiner opined that, after reviewing the VA general rating formula for Mental Disorders for PTSD, the Veteran meets the criteria for a 70 percent rating.  The examiner explained that, although the Veteran is retired, "anxiety related to PTSD is impacting his life in all areas and contributes to his general cognitive impairment, including his executive dysfunction."  The examiner noted that "[r]outine activities are significantly impacted and [the Veteran] will have continuous difficulty adapting to stressful circumstances due to ongoing, chronic anxiety related to the PTSD.  Relationships, thought processes, conversations, and general ability to engage in self-care are affected to a significant degree." 

A June 2016 VA examination report includes the finding that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran had been married to his second wife for over 30 years and reported that the marriage was good.  He also reported a good relationship with his mother.  He reported no contact with 2 of his 3 adult children and limited contact with the third.  His leisure/social activities had not changed significantly since the last examination.  The Veteran's PTSD symptoms were also unchanged since the last examination.

An October 2017 private Psychological Evaluation report includes the opinion that "it is at least as likely as not that the veteran's PTSD has caused him social impairment with deficiencies in most areas such as family relations, judgment, thinking, and mood since at least September 2005 to the present."  In support of this opinion, the examiner refers to 2005, 2015 and 2016 treatment records and contemporaneous (September 2017) interview and testing of the Veteran.  The examiner observed that the Veteran arrived on time, had good eye contact, was engaged and cooperative and appeared to be oriented to person, place and time.  His memory was intact and he was able to recall detailed information about his life.  The content of his speech was free of delusionary themes and he appeared guarded during the evaluation.  The Veteran reported that he gets along well with his mother, father and siblings and described his 30 year marriage to his second wife as "beautiful, I am a blessed man."  He also reported that most of his friends had passed away and he has a "good friend" with whom he speaks on the phone weekly and spends time when he is in town.  He reported having many acquaintances but not being close to many people and spending time with his wife at home because "he isn't social 'anymore'".  As noted above, the Veteran reported he speaks to only one of his three children.  He explained that his ex-wife did not like his new marriage and had "poisoned" his children against him, causing them to stop talking to him when they were 19 and 17 years old (they are now in their 40's and 30's, respectively).  The Veteran reported going to church weekly until a couple of years previously (he now watches church services on television).  He also reported working as a night manager at a motel for 18 years and indicated that "everyone liked him at all of his jobs, where he maintained a superficial relationship with them."  

In connection with the Veteran's symptoms of depression, the examination report shows the Veteran feels daily anxiety, sadness, not connected to others and "doesn't stay interested in things for too long, especially television."  He reported staying organized helped make his day to day decisions; however, reported difficulty making decisions when things were not organized.  He also reported using religion to help him cope with feelings of sadness and stated that he "does not experience crying spells as often as he used to because he prayed that god would help him."  When asked about what he likes about himself, the Veteran stated "I'm a good person, I can look in the mirror and like what I see."  He denied a desire to harm others as well as past and current suicidal ideation, plan and intent and stated that he is "in this until the end."  

Regarding his PTSD symptoms, the Veteran reported physiological symptoms (heart beating, tightness of chest and sweaty.  He later reported also experiencing crying spells, anger and sickness) when thinking about incidents in Vietnam as well as interrupted sleep twice per week because of nightmares about traumatic Vietnam experiences.  He also "described people as inherently dangerous, with themes of discrimination," stated that "this world is dangerous" and "he often thinks that people are out to get him."  Regarding his daily functioning, the Veteran reported leaving the house "at least three times a week," reading, doing gardening around his home and having "projects" such as plantings in his back yard and installing a putting green.  

On Minnesota Multiphasic Personality Inventory- Second Edition (MMPI-II) testing, the examiner noted "elevations" in scales which are indicative of, e.g., preoccupation with death, guilt and suicide, negative attitudes towards co-workers and having a "poor self-concept."  

After interviewing the Veteran and having him undergo psychological testing, the examiner opined:

[The Veteran's] "PTSD symptoms remain persistent and strong since exposure to the trauma.  This was evident during clinical interviewing when he described having intrusive thoughts (both in his wake and sleep state), avoidance tendencies (e.g., trying not to think about his military experience, avoiding watching news), hyperarousal (e.g., hypervigilance), and altered cognitions (e.g., belief that people are not trustworthy).  This was also evident in testing.  Two tests were administered that indicated that he has severe symptoms of PTSD.  

In addition to PTSD, there is strong evidence that he has major depressive disorder.  He described experiencing continual sadness, with decreased motivation.  Testing revealed that his symptoms of depression are quite severe, including low self-esteem, pessimism, hopelessness, a preoccupation with guilt, and poor concentration.  He has a tendency to withdraw from others and generally views people as untrustworthy.

Overall, while the symptoms of PTSD and major depressive disorder are distinct, the etiologies appear to be related.  As such, it is not possible to separate the two psychological disorders.  Testing revealed that despite [the Veteran] being psychiatrically medicated, his symptoms remain active and severe.  As a result of this, he has clear functional impairment, primarily in the social domain.  Namely, his social relationships are limited to his wife and one distant friend.  He has no contact with two of his children.  When he is forced to socially engage (such as during his previous employment), he does so in a superficial manner so as to get by.  He views others through an untrustworthy lens, waiting for them to turn on him.  Because of this, he does not have the ability to establish and maintain effective relationships.  He has difficulty adapting to stressful circumstances, making simple daily stressors overwhelming for him.  Solidifying this, his functional impairment limitations were confirmed on a test that is specifically designed to evaluate the presence of functional impairment.  In my opinion, it is at least as likely as not that the veteran's PTSD has caused him social impairment with deficiencies in most areas such as family relations, judgment, thinking, and mood since at least September 2005 to the present.

In light of the foregoing, the Board finds that an increase in the Veteran's service-connected PTSD disability rating in excess of 30 percent for the period prior to August 9, 2013 and in excess of 50 percent for the period from this date is not warranted.

Prior to August 9, 2013

The Veteran's symptomatology, to include spontaneous weeping, impaired sleep, avoidance of crowds, having to work the night shift at a motel to be alone while he works, occasional anger, anxiety on average every other week, irritability and outbursts, hypervigilance, are not of the kind enumerated in the criteria for a 50 percent or higher rating.  His mood was noted to be only mildly dysphoric and GAF scores over this period are 75 and 65, reflecting only mild psychological and social dysfunction due to his PTSD symptoms.

Over this period he was cooperative and appropriately groomed, had normal speech and thought process, no suicidal or violent ideation and he was alert, attentive and oriented x3.  He also had good insight and judgment and intact memory.  The examiner noted evidence of accessible and positively motivated "strong" social supports, including being active in his church.  

These symptoms are not roughly equal to the 50 percent or higher criteria which lists symptoms like flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The Veteran's symptoms are not roughly equal to the 50 percent or higher criteria.  In March 2007 he was informed that "at this time, he appears to be dealing with his symptoms quite effectively."  

With respect to the symptoms noted to be indicative of a 50 percent rating, the Board notes that the March 2007 VA treatment report notes the Veteran's affect was appropriate to his speech and his speech was articulate, well-modulated, coherent, and goal-directed.  These records note no panic attacks and, if the anxiety which forced him to pull over while driving is regarded as a panic attack, the Veteran reported that such occurs "on average every other week" and he knows they "will pass and waits it out."  See July 2005 VA mental health Intake Note.  Although these records note symptoms of anger, irritability and outbursts; the Veteran reported that his response is to become more withdrawn and feels no impulse to respond with physical aggression (although he reported to physically abusing his first wife, this was noted to have been over 20 years in the past and he had been married to his second wife for 20 years).  

In addition, although the Veteran's avoidance of crowds and working the night shift to be alone, as noted in the July 2005 VA mental health Intake Note, suggests impairment in establishing and maintaining effective work and social relationships; he was nevertheless able to secure and maintain employment, had been married for 20 years and reported having a '"good support system' through his local church."  He also attributed his concern about losing his job to occasional arthritic pain, rather than his mental health symptoms.  Thus, he had been able to establish and maintain effective work and social relationships.  On mental status examination, the Veteran had normal speech and thought process (no evidence that he has difficulty in understanding complex commands) and no violent ideation.  He also had good insight and judgment and intact memory.  

Moreover, the March 2007 VA treatment report notes that the Veteran challenged the findings of the Intake Note as regarding the abuse of his first wife (he shoved her once, there was no repeated abuse) and, while he feels provoked to outbursts, he manages his feelings and does not act on them.  Similarly, although the June 2010 VA examination report notes the Veteran's tendency to be a loner, avoiding and not trusting others and having problems with his temper; it is also noted that the Veteran was performing contract work, enjoying activities with his wife and denied significant symptoms of depression.  There was no thought disorder and his judgment and cognition appeared intact.  

As such, while difficulty in establishing and maintaining effective work and social relationships and mood disturbances are considered in the rating criteria for higher evaluations, the Board finds that such symptoms as noted during this period are not of such a severity or frequency so as to more nearly approximate a higher rating.  While the Veteran may have experienced impaired sleep, avoidance of crowds, working at night to be alone, anger, anxiety, irritability, not trusting others and being isolative; the 30 percent rating contemplates social impairment with occasional decrease in work efficiency and intermittent of periods of inability to perform occupational tasks.  Moreover, anxiety, weekly or less frequent panic attacks and chronic sleep impairment are specifically listed in the criteria for a 30 percent rating.  

Finally, the GAF scores assigned (75 in July 2005 and 65 on June 2010 VA examination) reflect mild symptoms and are not consistent with a 50 percent or higher schedular rating; they do not provide an independent basis for an increased rating.

Therefore, the Board finds that the Veteran's psychiatric symptomatology manifested prior to August 9, 2013 does not result in occupational impairment with reduced reliability and productivity so as to support the next higher 50 percent rating.  

From August 9, 2013

From August 9, 2013, when the Veteran reported noticeable social impairment (including his friends not staying in contact) and frequent changes in mood (causing him to spend a lot of time alone at home and his speech getting so bad he does not try to talk when he gets into a stressful setting), his PTSD has been manifested by increased periods of feeling anxious and depressed and greater social isolation so as to support the criteria for an increased 50 percent rating.  From this date, clinical records show findings of depressed mood, constricted affect, memory impairment, markedly diminished interest or participation in significant activities and feelings of detachment or estrangement from others.  These records also show that the Veteran is in receipt of periodic mental health treatment and psychotropic medication since January 2015.  As such, the Veteran's mental health symptoms more nearly approximate the schedular criteria for the next higher 50 percent rating.  

As noted in the JMPR, the Court has held that when evidence is created is irrelevant compared to when the Veteran was actually experiencing the symptoms.  See McGrath v. Gober, 14 Vet. App. 28 (2000).  In the present case, while it is likely that the Veteran's PTSD worsened over time, as indicated by the Veteran and his VA treatment records and examination reports; the assignment of an effective date is fixed in accordance with the facts found.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The Court has also found that ratings may be assigned for separate periods of time based on facts found.  See Fenderson, supra.  Therefore, if the information provided in any given record, whether it be a VA examination report, treatment record, or testimony, shows a change in the disability that was not previously demonstrated, then it is reasonable to select the date of the record as the date when the disability was shown to have worsened.  As described above, there is no specific date of record prior to August 9, 2013 that shows the Veteran had the requisite manifestations of symptoms and impairment to warrant a 50 percent rating.  Similarly, there are no records to show a progression of symptoms that indicate the Veteran had the requisite manifestations of symptoms and impairment to warrant a 70 or 100 percent rating at any time during the period since August 9, 2013.

Specifically, at no time during the appeal period is the Veteran's PTSD shown to have been manifested by total occupational and social impairment or by occupational and social impairment with deficiencies in most areas due to such symptoms as suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  Throughout the appeal period, the Veteran has exhibited good hygiene, been living with his spouse of 30 years with whom he reports a good relationship and, until recently, has gone to church (he now watches church services on television).  As such, the Board finds that an even higher evaluation of 70 percent (or 100 percent) is not warranted at any time during the appeal.

It is argued by and behalf of the Veteran that he is entitled to a higher 70 percent rating throughout the appeal period because "the Veteran has experienced difficulty adapting to stressful circumstances, an inability to establish and maintain effective relationships (e.g. only speaking with his wife and one friend, not having a relationship with two of his three children), suicidal ideation, and intrusive thoughts."  See November 2017 argument from the Veteran's attorney (referring to the October 2017 private Psychological Evolution report).  However, review of the record does not support this contention.  

As described above, the March 2016 private psychologist statement includes the opinion that the Veteran's PTSD symptoms meet the criteria for a 70 percent rating; however, although the examiner notes that "anxiety related to PTSD is impacting his life in all areas" and "routine activities are significantly impacted," the examiner provided no explanation of rationale supporting these conclusions so as to warrant the 70 percent rating.  As such, this opinion is conclusory and of diminished probative value.  Further, the examiner noted that the Veteran's "general ability to engage in self-care are affected to a significant degree;" however, this finding is contradicted by the remaining medical evidence, dated before and after the March 2016 private psychologist opinion, which essentially shows that the Veteran had adequate hygiene throughout the appeal period.

Similarly, the October 2017 private Psychological Evaluation report also includes the opinion that "it is at least as likely as not that the veteran's PTSD has caused him social impairment with deficiencies in most areas such as family relations, judgment, thinking, and mood since at least September 2005 to the present."  However, in explaining her rational for this opinion, the examiner referred to the Veteran's "altered cognition" and "decreased motivation" which are symptoms supportive of the criteria for a 50 percent rating.  The examiner also provided a conclusory statement that the Veteran "has difficulty adapting to stressful circumstances, making simple daily stressors overwhelming for him."  The examination report notes that MMPI-II testing showed "elevations" in scales which are indicative of, e.g., preoccupation with death, guilt and suicide, negative attitudes towards co-workers and having a "poor self-concept."  However, the opinion that the Veteran's PTSD symptoms result in social impairment with deficiencies in most areas such as family relations, judgment, thinking, and mood is contradicted by findings that the Veteran's memory was intact, he gets along well with his mother, father and siblings and described his 30 year marriage to his second wife as "beautiful, I am a blessed man."  Although he reported having one "good friend," he indicated that most of his friends had passed away and he had many acquaintances.  Further, although he has reported speaking to only one of his three children; he explained that they chose to stop speaking to him over 20 years earlier.  Although he has reported working at night to be alone, he has also reported that "everyone liked him at all of his jobs" (he maintained a superficial relationship with his co-workers).  

The Veteran has consistently denied suicidal ideation and told the October 2017 examiner that he is "a good person" and can look in the mirror and like what he sees.  He denied a desire to harm others as well as past and current suicidal ideation, plan and intent and stated that he is "in this until the end."  

Likewise, the evidence does not substantiate symptomatology of the type and degree contemplated as "obsessional rituals which interfere with routine activities."  No such obsessional rituals have been described.  The evidence does not substantiate symptomatology of the type and degree contemplated as "speech intermittently illogical, obscure, or irrelevant."  To the contrary, the October 2017 examiner noted that the content of the Veteran's speech "free of delusionary themes."  

The evidence does not substantiate symptomatology of the type and degree contemplated as "near-continuous panic or depression affecting the ability to function independently, appropriately and effectively."  The Veteran exhibited appropriate behavior at all examinations and during outpatient treatment, denied periods of violence and reported being able to perform activities of daily living (he even maintained his gardening activities and installed a putting green).  He communicates effectively with examiners and his statements have been consistent. 

While the evidence establishes that the Veteran has periods of irritability and anger, and while such symptomatology is of the "type" contemplated for the 70 percent rating, the evidence does not suggest symptoms of the "degree" contemplated as impaired impulse control (to the contrary, the Veteran has always maintained that his response is to become withdrawn and he does not act on his feelings with physical aggression).

With the exception of the March 2016 and October 2017 statements from private psychologists, which are conclusory and contain internal inconsistencies, at no time during the course of the appeal, has any examiner considered the Veteran's overall disability picture to be more severe than occupational and social impairment with reduced reliability and productivity; and, the Veteran's reported symptom frequency and severity is consistent with this level of social and occupational impairment.  This level of occupational and social impairment does not warrant a rating higher than 50 percent. 

While certainly not dispositive in and of itself, the June 2016 VA examiner was asked to select the most appropriate level of impairment, and did not select the criteria for the 70 percent rating.  In fact, the criteria for a 50 percent rating were deemed most appropriate.  This is probative evidence against entitlement to a 70 percent rating.  Moreover, these findings are consistent with the outpatient treatment records and the Veteran's contentions. 

The Board acknowledges the concern expressed in the JMR, that the Board did not adequately discuss the Veteran's symptoms in the context of the schedular requirements for ratings higher than 30 and 50 percent, as well as the November 2017 argument by the Veteran's attorney, that "the frequency, severity, and duration of [the Veteran's] psychological symptoms for the entire period on appeal far exceed the level of those contemplated by the 30 and 50 percent rating criteria."  It is asserted that "during the entire period on appeal, the Veteran has experienced difficulty adapting to stressful circumstances, an inability to establish and maintain effective relationships (e.g. only speaking to his wife and one friend, not having a relationship with two of his three children), suicidal ideation, and intrusive thoughts."  In support of this conclusion, the Veteran's attorney refers to the October 2017 private Psychological Evaluation report.  However, although he had not spoken to two of his three children and speaks to one friend, he reported that his children chose to stop speaking to him over 20 years ago as a result of "being poisoned" against him by his first wife, many of his friends have passed away and he had moved.  Moreover, as described above, the evidence shows that the Veteran has reported having a good relationship with his mother, he had superficial relationships with his co-workers but "everyone like him at all of his jobs," had a "good support system" through his church and reported getting along with his mother, father and siblings.  In addition, the Veteran has not reported suicidal ideation.  To the contrary, he has consistently reported no suicidal thoughts and stated during his October 2017 private Psychological Evaluation that he is "in this until the end."  As such, although the Veteran has reported some degree of difficulty adapting to stressful circumstances and intrusive thoughts which the competent medical evidence shows have resulted in social, occupational and functional impairment; he has been able to adapt and arrange his life so as to maintain numerous relationships and continue his employment working the night shift for many years.  

Notably, while the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board would not need to find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand without the examples listed in the rating criteria it would be difficult to determine the difference between percent ratings.  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id.  In this case the Veteran has not reported or been found to have the symptoms listed for the 70 percent rating at any time during the appeal period.  He has reported difficulty in adapting to stressful circumstances and establishing and maintaining social relationships; however, the frequency, severity and duration of his symptoms have been productive of impairment no greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks prior to August 9, 2013 and occupational and social impairment with reduced reliability and productivity from that date.  The frequency, severity and duration of his symptoms have not resulted in deficiencies in most areas at any time during the appeal period.  Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013).

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the examples used in the rating criteria, to include sleep disturbance, nightmares and avoidance of things that remind him of his stressful experiences.  See Vazquez-Claudio; Mauerhan.  However, these symptoms do not result in the degree of impairment envisioned in the criteria for ratings in excess of the assigned 30 and 50 percent.  In this regard, the evidence fails to demonstrate such symptomatology as impaired speech; difficulty understanding complex commands; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; persistent danger of hearing self or others; inability to perform activities of daily living; disorientation to time or place; or memory loss.  Hence, they are not of equivalent severity so as to support the assignment of ratings in excess of the 30 percent prior to August 9, 2013 and 50 percent from that date.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, with respect to any ratings greater than herein assigned, the preponderance of the evidence is against the claim.  Therefore, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against a rating in excess of 30 percent prior to August 9, 2013 and 50 percent from that date for the service-connected PTSD.



ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD, for the period prior to August 9, 2013, is denied.

Entitlement to an evaluation in excess of 50 percent for PTSD, for the period from August 9, 2013, is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


